DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on April 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukuchi (JP 2016 050596).
Mizukuchi teaches a toroidal continuously variable transmission comprising: input and output discs (51,52) arranged so as to be opposed to each other; a power roller (53) sandwiched between the input disc and the output disc so as to be tiltable, the power roller being configured to transmit rotational driving force of the input disc to the 
	With respect to claim 2, Mizukuchi illustrates the cylinder further includes a first pressure oil passage (122) through which pressure oil is supplied to the first pressure chamber and a second pressure oil passage (114) through which the pressure oil is supplied to the second pressure chamber; and the first lubricating oil passage, the first pressure oil passage, and the second pressure oil passage are arranged in a region 
	With respect to claim 3, Mizukuchi illustrates a position of at least a part of the first lubricating oil passage in the direction along the tilt axis overlaps a position of a part of at least one of the first pressure oil passage and the second pressure oil passage in the direction along the tilt axis.  
	With respect to claim 4, Mizukuchi the first piston includes an annular first piston main body portion (outer diameter portion) forming the first pressure chamber and a tubular first boss portion (adjacent the shaft) projecting from an inner-diameter side of the first piston main body portion toward the second piston; the second piston includes an annular second piston main body portion (outer diameter portion) forming the second pressure chamber and a tubular second boss portion (adjacent the shaft) projecting from an inner-diameter side of the second piston main body portion toward the first piston; and the third lubricating oil passage is formed between the first boss portion and the second boss portion.  

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658